NUMBER 13-19-00177-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


  IN RE SERVICE CORPORATION INTERNATIONAL AND SCI TEXAS
FUNERAL SERVICES, LLC (SUCCESSOR-IN-INTEREST TO SCI TEXAS
 FUNERAL SERVICES, INC.) D/B/A BUENA VISTA BURIAL PARK AND
           D/B/A FUNERARIA DEL ANGEL BUENA VISTA


                       On Petition for Writ of Mandamus.


                                         ORDER

Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Per Curiam Order

       Relators Service Corporation International and SCI Texas Funeral Services, LLC

(successor-in-interest to SCI Texas Funeral Services, Inc.) d/b/a Buena Vista Burial Park

and d/b/a Funeraria del Angel Buena Vista filed a petition for writ of mandamus and an

opposed emergency motion for temporary relief in the above cause on April 9, 2019.

Through this original proceeding, relator contends that the trial court erred by compelling

pre-arbitration depositions that are “outside the proper scope of pre-arbitration discovery.
By emergency motion, relators seek to stay the discovery order pending resolution of this

original proceeding.

       The Court, having examined and fully considered the opposed emergency motion

for temporary relief, is of the opinion that it should be granted. Accordingly, we grant the

opposed emergency motion and order the discovery orders at issue in this case to be

stayed pending further order of this Court. See TEX. R. APP. P. 52.10(b) (“Unless vacated

or modified, an order granting temporary relief is effective until the case is finally

decided.”).

       The Court requests that real party in interest, Maria Ruiz, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. CIV. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                PER CURIAM

Delivered and filed the
11th day of April, 2019.




                                             2